DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10635757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, it recites, inter alia, “visualizing, via a video display unit communicatively coupled to the processor, a resulting image with the three-dimensional model of the object superimposed onto the two- dimensional environment, said three-dimensional model further comprising a playback animation, wherein the three-dimensional model is displayed with a scale and a perspective based on the scale and the perspective of the three-dimensional model of the object and a position of the three-dimensional model of the object within the two-dimensional environment; and determining, with the processor, an acoustic property of the two-dimensional environment relative to the three-dimensional model of the object; and adjusting, with the processor, the three-dimensional model based on the acoustic property of the two-dimensional environment”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the combination of elements set forth above and other elements recited in the claim(s) as a whole obvious.
Claims 10, 16 recite similar limitations as claim 1, thus are allowed under similar rational.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        8/19/2022